Per Curiam.
The attack is upon an ordinance of the city of South Amboy, finally approved April 30th, 1935, abolishing the office of city engineer on the stated ground of economy. The prosecutor held that office, and challenges the ordinance on several grounds, particularly that it was not enacted in good faith. We find it unnecessary to go into the general merits, as we consider that the prosecutor has been guilty of inexcusable laches. The ordinance passed first reading on April 16th.
Immediately after its final passage on April 30th, prosecutor indeed consulted counsel, who advised non-action for the time being. After nearly two months, prosecutor discharged his original counsel and employed other counsel, who finally obtained a rule to show cause which bears no date, as printed, but which was served on July 24th. This was the first step in any court procedure. On July 23d the council had passed an ordinance for certain public work according to plans, &c.,
*184of another named engineer. The argument now is, as we read the brief, that this new ordinance was the first overt act since prosecutor was ousted, and that he acted with great promptitude in moving on the following day. But we fail to see why any act could be more overt than an ordinance abolishing his office. That was the time for him to attack, and not until after he had waited several months until the council inaugurated an important new work under the supervision of another engineer. In view of his inaction they might well conclude that he had accepted the situation created on April 30th. The case is within the spirit of Jacoby v. Carteret, 12 N. J. Mis. R. 199, 202; 170 Atl. Rep. 613, and Porskievies v. Borough of Atlantic Highlands, 13 N. J. Mis. R. 586; 180 Atl. Rep. 236; 13 N. J. Mis. R. 747; 181 Atl. Rep. 144.
The writ will be dismissed, with costs.